Fourth Court of Appeals
                                   San Antonio, Texas
                                        February 26, 2021

                                      No. 04-21-00007-CV

                           IN THE INTEREST OF H.S., A CHILD

                  From the 224th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2019PA01861
                     Honorable Charles E. Montemayor, Judge Presiding


                                         ORDER

        On December 28, 2020, appellant filed a notice of appeal stating his intent to appeal a
final decree of termination signed on December 9, 2020. On January 11, 2021, we issued an
order noting that the clerk’s record filed in this matter contained the judge’s notes, but did not
contain an order terminating appellant’s parental rights. See In re L.H., No. 04-13-00174-CV,
2013 WL 3804585, at *1 (Tex. App.—San Antonio July 17, 2013, no pet.) (mem. op.) (stating
judge’s notes do not constitute a final order). Because appellant did not respond to our order, we
issued a substantially similar order on February 3, 2021. In both orders, we directed appellant to
show cause in writing why this appeal should not be dismissed for lack of jurisdiction, and, if
necessary, to ask the trial court clerk to prepare a supplemental clerk’s record containing a
written final order. See Ne. Indep. Sch. Dist. v. Aldridge, 400 S.W.2d 893, 895 (Tex. 1966)
(“[A]n appeal may be prosecuted only from a final judgment.”). We suspended all deadlines in
this matter until further order of this court.

        On February 25, 2021, appellant filed a response to our order, stating that a final order
terminating his parental rights had been signed by the trial court but “does not appear to have
been ‘scanned’ into the District Clerks’ system.” In support of his response, appellant presented a
signed—but not file-stamped—order dated December 9, 2020 that terminates his parental rights.
We conclude appellant’s response is sufficient to retain this matter on the docket. We therefore
ORDER the district clerk to file a supplemental clerk’s record containing the December 9, 2020
order by March 5, 2021. Additionally, we ORDER the court reporter to file the reporter’s record
by March 5, 2021. Appellant’s brief will be due 20 days after the filing of either the
supplemental clerk’s record or the reporter’s record, whichever is later. We remind the district
clerk, the court reporter, and appellant that strict deadlines exist with regard to disposal of
appeals dealing with termination of parental rights. See Tex. R. Jud. Admin. 6.2.
                                              _________________________________
                                              Beth Watkins, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 26th day of February, 2021.



                                              ___________________________________
                                              Michael A. Cruz,
                                              Clerk of Court